IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 21282

                    In the Matter of LAWRENCE W. WILLIAMSON JR.,
                                      Respondent.

                               ORDER OF DISBARMENT


       In a letter signed February 3, 2021, addressed to the Clerk of the Appellate Courts,
and received by the Clerk on March 9, 2021, respondent Lawrence W. Williamson Jr., an
attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his
license to practice law in Kansas pursuant to Supreme Court Rule 230 (2021 Kan. S. Ct.
R. 284).


       At the time of this voluntary surrender, the respondent's license had been
suspended since October 8, 2019, for failure to pay attorney registration fees, and 13
disciplinary complaints regarding the respondent's misconduct were pending with the
Disciplinary Administrator. Those complaints alleged violations of Kansas Rules of
Professional Conduct (KRPC) 1.3 (2021 Kan. S. Ct. R. 325) (diligence), KRPC 1.4 (2021
Kan. S. Ct. R. 326) (communication), and KRPC 8.4 (2021 Kan. S. Ct. R. 427)
(professional misconduct).


       This court finds that the voluntary surrender of the respondent's license to practice
law should be accepted and that he should be disbarred.


       IT IS THEREFORE ORDERED that Lawrence W. Williamson Jr. is disbarred from the
practice of law in Kansas, and his license and privilege to practice law are revoked.




                                             1
       IT IS FURTHER ORDERED that the Office of Judicial Administration strike the name
of Lawrence W. Williamson Jr. from the roll of attorneys licensed to practice law in
Kansas effective the date of this order.


       IT IS FURTHER ORDERED that any pending board proceedings or case terminates
effective the date of this order, but the Disciplinary Administrator may direct an
investigator to complete a pending investigation to preserve evidence.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with the notice requirements of Supreme Court Rule 231 (2021 Kan. S. Ct.
R. 286).


       Dated this 19th day of April 2021.




                                             2